Citation Nr: 0025740	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-06 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for residuals of a right 
middle and lower lobectomy, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
October 1970.  

This matter arises from an October 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  

As an initial matter, the Board observes that by the October 
1998 rating decision, the veteran's claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 (West 1991) for a 
spot on his lung was denied as not well grounded.  The 
veteran filed a timely notice of disagreement, and a 
statement of the case was issued.  At his April 1999 personal 
hearing, the veteran indicated that he might wish to withdraw 
his claim with respect to that issue, and indicated that he 
might submit a signed statement to that effect following 
consultation with his representative after the hearing.  
However, the record does not disclose that any such statement 
has been received by the RO.  

In any event, the issue of entitlement to compensation for a 
spot on the veteran's lung under the provisions of 
38 U.S.C.A. § 1151 was omitted in both his substantive appeal 
and in the statement submitted by his representative (VA Form 
646).  Further, that issue was not addressed in the 
subsequent supplemental statement of the case of January 
2000.  The Board finds that regardless of whether or not the 
veteran intended to withdraw his claim, he nonetheless did 
not perfect a timely appeal with respect to that issue.  
Therefore, the issue involving entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 is not currently 
before the Board, and will not be discussed further.  The 
Board will proceed with its review of the veteran's remaining 
claim for an increased rating for his right lung disability 
at this time.  



FINDINGS OF FACT

1.  All relevant evidence for an equitable resolution of the 
issue on appeal has been obtained by the RO.  

2.  The veteran's residuals of a right middle and lower 
lobectomy is not shown to involve symptomatology in excess of 
FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; DLCO(SB) of 56- to 65-percent predicted.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of a right middle and lower lobectomy have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.97, Diagnostic Code 6844 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107 (West 1991), and if so, whether 
the VA has properly assisted him in the development of his 
claim.  A mere allegation that a service-connected disability 
has become more severe is sufficient to establish a well-
grounded claim for an increased rating.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 628, 632 (1992).  Accordingly, the Board finds that 
the veteran has presented a claim that is well grounded.  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  That 
evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA rating 
examinations, a signed lay affidavit, and a transcript of 
personal hearing testimony offered by the veteran and his 
wife before a Hearing Officer at the RO.  The Board is not 
aware of any additional relevant evidence which is available 
in connection with this appeal.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required.  See 38 U.S.C.A. § 5107(a); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule).  See 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  In addition, where entitlement to compensation has 
already been established, and an increase in a disability 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for the higher rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).  

Historically, service connection for residuals of a right 
middle and lower lobectomy was established by a November 1970 
rating decision, and a 100 percent initial evaluation was 
assigned, effective from October 23, 1970.  By a rating 
decision of November 1971, the veteran's disability rating 
was reduced to 30 percent, effective from February 1, 1972.  
That rating has remained in effect until the present time.  

In March 1998, the veteran submitted a claim for an increased 
rating for his residuals of a right middle and lower 
lobectomy, contending in substance, that the severity of that 
disability had increased.  The veteran's claim was denied by 
an October 1998 rating decision.  This appeal followed.  

Clinical treatment records dating from January 1995 through 
May 1999, and submitted in support of the veteran's claim for 
an increase show that he was seen for a variety of physical 
complaints during that period, to include dyspnea and other 
respiratory problems.  The veteran was noted to have chronic 
obstructive pulmonary disease (COPD) and a restrictive lung 
disease either secondary or otherwise related to his service-
connected residuals of a right middle and lower lobectomy.  
The treatment records did not show any specific findings with 
respect to the veteran's functional impairment due to his 
service-connected disability.  

The veteran underwent VA rating examinations including 
pulmonary function tests (PFTs) in April 1998 and in May 
1999.  The reports of the April 1998 examination showed the 
veteran's pre-medication test results to be as follows:  FEV-
1 at 71 percent predicted; FEV-1/FVC of 75 percent predicted; 
and DLCO(sb) of between 68 and 77 percent predicted.  The 
post medication test results were somewhat improved.  The 
results of the May 1999 PFT (pre-medication) were as follows:  
FEV-1 71 percent predicted; FEV-1/FVC of 75 percent; and 
DLCO(sb) of between 60 and 71 percent predicted.  At the time 
of those examinations, the veteran was diagnosed with mild 
obstructive disease and mild restrictive disease, secondary 
to volume loss from lobectomy.  Further, he complained of 
experiencing dyspnea and wheezing while attempting to perform 
sexual intercourse.  

In April 1999, the veteran and his wife appeared before a 
Hearing Officer at the RO, and testified that the service-
connected respiratory disability had increased in severity.  
The veteran testified that in 1997, he felt a pop in his 
chest, followed by shortness of breath.  He stated that he 
subsequently began coughing up blood.  He indicated that he 
had been hospitalized for five days, and was discharged after 
he had stopped coughing up blood.  Following this, the 
veteran testified that his breathing became more labored, and 
that he began to experience difficulty in walking.  The 
veteran later indicated that his bleeding was attributed to 
some sort of fungal or yeast infection.  In addition, he 
indicated that he experienced difficulty breathing while 
attempting sexual intercourse.  The veteran testified that he 
had been using inhalers for the past 25 years, and that he 
was currently receiving Albuterol treatment at home.  
According to the veteran, the examination he attempted to 
undergo in June 1998 could not be completed because he 
developed cramps in the right side of his chest.  The veteran 
also indicated that he did not undergo any PFTs prior to 
1996.  

A signed affidavit was received from the veteran's colleague, 
E.B., dated in March 1999, stating that while sitting in his 
automobile, the veteran began coughing up blood.  E.B. stated 
that the veteran was taken to a hospital.  According to E.B., 
the veteran experienced a recurrence some two days after 
having been released from the hospital.  E.B. stated that he 
did not know why the veteran was coughing up blood.  

Under the criteria for evaluating post-surgical residuals of 
a lobectomy under 38 C.F.R. § 4.97, Diagnostic Code 6844 
(1999), a 30 percent evaluation is contemplated for the FEV-1 
of 56- to 70-percent predicted, FEV-1/FVC of 56- to 70-
percent predicted, or DLCO(sb) of 56- to 65-percent 
predicted.  Assignment of a 60 percent evaluation is 
warranted where there is FEV-1 of 40- to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO(sb) of 
40- to 55-percent predicted, or maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit).  For 
assignment of a 100 percent evaluation, there must be a 
showing of FEV-1 of less than 40-percent predicted, or; 
maximum exercise capacity of less than 15ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requirement of 
outpatient oxygen therapy.  Id.  

Applying the criteria for the veteran's residuals of a right 
middle and lower lobectomy to the evidence of record, the 
Board concludes that the currently assigned 30 percent 
evaluation is appropriate, and that the preponderance of the 
evidence is against assignment of a higher evaluation under 
any diagnostic code.  In that regard, the Board recognizes 
that the veteran has also been diagnosed with COPD and a 
restrictive lung disease in connection with his service-
connected respiratory disorder.  However, the Board notes 
that the rating criteria for COPD and for restrictive lung 
diseases is identical to the rating criteria under Diagnostic 
Code 6844.  The veteran would therefore not be entitled to a 
higher rating under those diagnostic codes, and would not be 
entitled to separate ratings as such.  See generally 
38 C.F.R. § 4.14 (1999).  

In any event, the veteran's demonstrated PFT results as 
indicated by the April 1998 and May 1999 rating examinations 
do not approximate the criteria for assignment of a 30 
percent evaluation for residuals of a lobectomy.  As noted, 
the veteran was found to have FEV-1 results of 71-percent 
predicted in both PFTs.  For assignment of a 30 percent 
evaluation, an FEV-1 of 70-percent predicted must be shown.  
In addition, the veteran's FEV-1/FVC results of 75 and 77 
percent were well above the 56 to 70 percent results required 
for assignment of a 30 percent evaluation under Diagnostic 
Code 6844.  Further, while the Board recognizes that the 
veteran experienced bloody expectorate in the past, such was 
not found to be the result of or otherwise connected with his 
service-connected residuals of a right middle and lower 
lobectomy.  

Accordingly, the Board finds that given the veteran's 
complaints of experiencing wheezing and dyspnea while 
attempting sexual intercourse, and his related problems, the 
currently assigned 30 percent rating is appropriate.  
However, even taking the veteran's subjective complaints into 
consideration, the Board finds that his symptomatology does 
not approximate the criteria for assignment of an evaluation 
in excess of 30 percent.  The veteran's appeal is therefore 
denied.  

The potential application of the various provisions of Title 
38 of the Code of Federal Regulations (1999), in addition to 
the provisions of 38 C.F.R. § 3.321(b)(1) (1999) have been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  Here, there is no showing that the disability under 
consideration, residuals of a right middle and lower 
lobectomy, have caused marked interference with employment, 
have necessitated frequent periods of hospitalization, or 
otherwise render impracticable the regular schedular 
standards.  The Board recognizes that to the extent that the 
veteran may be unemployed or unemployable, such is not shown 
to be the result of his service-connected residuals of a 
right lobectomy.  Moreover, the Board recognizes that the 
veteran has been treated on an inpatient basis on a number of 
occasions, and that he has been found to cough up blood.  
Even so, such treatment did not involve his service-connected 
residuals of a right lobectomy.  

The Board observes that there is a full range of ratings 
which contemplate higher levels of disability in connection 
with the veteran's residuals of a right lobectomy.  However, 
his symptomatology has not been found to warrant assignment 
of an evaluation in excess of 30 percent under the applicable 
criteria.  Therefore, in the absence of factors suggestive of 
an unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not for consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to reasonable doubt in his favor, the 
provisions of 38 U.S.C.A. § 5107 are not applicable.  Should 
the veteran's disability picture change, he may apply at any 
time for an increase in his assigned disability rating.  See 
38 C.F.R. § 4.1.  At present, however, the Board finds no 
basis upon which to grant an increased evaluation in excess 
of 30 percent for the veteran's residuals of a right middle 
and lower lobectomy.  


ORDER

Entitlement to an evaluation in excess of 30 percent for the 
veteran's residuals of a right middle and lower lobectomy is 
denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

